Case: 15-10354      Document: 00513202572         Page: 1    Date Filed: 09/22/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT      United States Court of Appeals
                                                        Fifth Circuit

                                                                                     FILED
                                                                              September 22, 2015
                                    No. 15-10354
                                  Summary Calendar                               Lyle W. Cayce
                                                                                      Clerk



CRYSTAL MOLINA,
                                                 Plaintiff–Appellant,
versus

BROWN COUNTY; SHANE BRITTON,
Individually and in His Official Capacity as County Attorney;
SUZY YOUNG, Individually and in Her Official Capacity as Election
Administrator;
E. RAY WEST, Individually and in His Official Capacity as Brown County
Judge,
                                                 Defendants–Appellees.



                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 6:13-CV-48




Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

       Crystal Molina, a former county employee, sued various county
employees in their official capacity under numerous theories, including, under

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10354    Document: 00513202572     Page: 2   Date Filed: 09/22/2015


                                 No. 15-10354

42 U.S.C. § 1983, violation of her Fourth and Fifth Amendment rights, First
Amendment retaliation, and vindictive and bad-faith prosecution, and under
§§ 1985 and 1986, conspiracy to violate her rights. The district court granted
defendants’ motion for summary judgment in a succinct but sufficiently thor-
ough opinion dated March 17, 2015.

      The court carefully explained, inter alia, that Molina made no showing
of a suspect county policy that resulted in the alleged violations and that any
retaliation was not in response to any speech that involved a matter of public
concern rather than in regard to her official duties as a public employee.

      This case reflects a number of local squabbles but no indication of an
infringement of federally protected rights.      The summary judgment is
AFFIRMED.




                                       2